 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsolidated Freightways Corporation of Delaware'nd Rodney Allen Berryhill. Case 32-CA-779December 7, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn October 6, 1973, Administrative Law JudgeRoger B. Holmes issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Consolidated Freight-ways Corporation of Delaware, San Jose, California,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.The name of Respondent appears as amended at the hearing.2Respondent has excepted to certain credibility findings made by IheAdministrative Law Judge. It is the Board's established policy not to over-rule an Adrmnistrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard DrV Wall Products. Inc. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d (ir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: The unfairlabor practice charge in this case was filed on March 10,1978, by Rodney Allen Berryhill.The Regional Director for Region 32 of the NationalLabor Relations Board, herein called the Board, who wasacting on behalf of the General Counsel of the Board, is-sued on April 28, 1978, a complaint and notice of hearingagainst Consolidated Freightways Corporation of Dela-ware, herein called Respondent.The General Counsel's complaint alleges that Respon-dent has engaged in unfair labor practices within the mean-ing of Section 8(a)(1) of the National Labor Relations Act,as amended, herein called the Act. The General Counsel'scomplaint does not allege a violation of Section 8(a)(3) ofthe Act. On April 28, 1978, the Regional Director for Re-gion 32 issued a dismissal letter in which the 8(a)(3) portionof the unfair labor practice charge was dismissed. (SeeResp. Exh. 2.) Respondent filed an answer to the com-plaint and denied the commission of the alleged unfair la-bor practices.The hearing was held before me on July 12, 1978, at SanJose, California. The time for filing briefs was set for Au-gu·i 16. 1978. Both counsel for the General Counsel andthe attorney for Res:pondent filed briefs.F7''DINGS OF FACT1. JURISDICTIONRespondent is, and has been, at all times material herein,a Delaware corporation with its office and place of busi-ness located in Menlo Park, California. Respondent hasbeen engaged in the business of operating truck and freightterminals at various locations in California, including SanJose, California.During the 12 months preceding the issuance of theGeneral Counsel's complaint, Respondent derived grossrevenues in excess of $50,000 from the shipment of freightfrom its California facilities directly to points located out-side the State of California.Upon the foregoing facts, and the entire record herein, Ifind that Resp, ndent has been, at all times material herein,an employer engaged in commerce and in a business af-fecting commerce within the meaning of Section 2(6) and(7) of the Act.II THE LABOR ORGANIZATION INVOLVEDIt was admitted in the findings that Freight, Construc-tion, General Drivers, Warehousemen and Helpers Union,Local 287, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, hereincalled the Union, has been at all times material herein alabor organization within the meaning of Section 2(5) ofthe Act. Based on the findings, and the entire record in thiscase, I find that fact to be so.III T1HE ALL.EGED UNFAIR LABOR PRACTICESA. The WitnessesIn alphabetical order, the following persons appeared aswitnesses at the hearing in this proceeding: Garry R.Brotherton is the terminal manager at Respondent's SanJose, California, facility; Ralph Rodriguez-Berriz is the al-ternate union steward and a truckdriver for Respondent atthe San Jose terminal; and Robert Sandoval is the unionshop steward and a truckdriver for Respondent at the SanJose terminal.648 CONSOLIDATED FREIGHTWAYSB. The Background EventsThe principal issues in this case pertain to what was saidregarding Rodney Allen Berryhill during a meeting on No-vember 18, 1977, among Terminal Manager Brotherton,Shop Steward Sandoval, Alternate Steward Rodriguez-Ber-riz, and Union Business Representative Paul Duncan.However, in order to understand the context in which Ber-ryhill was discussed on November 18, 1977, it is helpful tonote briefly some of the background events.There is a collective-bargaining agreement between Re-spondent and the Union which covers the employees at theSan Jose terminal. The employees at Respondent's Hay-ward, California, terminal are represented by Local 70 ofthe Teamsters Union.Shop Steward Sandoval described the labor relations be-tween Respondent and the Union at the San Jose facilityas "very good." Many problems had been settled or re-solved successfully between the stewards and the terminalmanager. Between May 1977, when Garry Brotherton be-came the terminal manager at San Jose, and the time of thehearing in this proceeding on July 12, 1978, there had beenonly five to seven grievances filed at San Jose, which hadreached the Joint Council level of the contractual griev-ance procedure. Between May and November 18, 1977,there had been only two such grievances to rise to thatlevel.One of those grievances was filed by Berryhill, who hadworked on three occasions for brief periods of time at Re-spondent's San Jose terminal, where his father is also em-ployed. Among the provisions of the collective-bargainingagreement is one which provides that a casual employeewould have to work 20 days within a 60-day time period ata given location to acquire seniority with the Company.The nature of Berryhill's grievance contention was that heshould be given seniority status with Respondent at theSan Jose terminal. According to Sandoval, the Company'sposition on Berryhill's grievance was that the Company didnot want to hire relatives at the same terminal, sinceBerryhill's father also worked for Respondent at that facil-ity.On November 16, 1977, Berryhill's grievance, which hadbeen filed In August 1977, was heard before the JointWestern Conference in Los Angeles, California. At thattime, the panel of the Joint Western Conference ruled infavor of the Company with regard to Berryhill's grievance.After the panel had rendered its decision late in the af-ternoon, there was a conversation in the hotel hallway atwhich the following persons were present: Charles Dick-man, labor relations manager of Respondent; Paul Dun-can, business agent of the Union; Chuck Mack, secretary-treasurer of Teamsters Local 70; Manny Joseph, secretary-treasurer of Teamsters Local 468; and Shop Steward San-doval.Labor Relations Manager Dickman asked Sandoval howBerryhill was as a worker. Sandoval said that Berryhill wasa young man and a good worker. Sandoval pointed outthat Berryhill must be good, because the Company hadutilized him on a number of days and on a number ofdifferent times during the year.Dickman then stated that he felt that Berryhill had got"a bad decision." Dickman said that he would try to doeverything that he could to secure a job for Berryhill at theHayward terminal. Dickman further stated that he wouldhave to talk with the terminal manager in Hayward, and,after that, Dickman would contact Business Agent Duncanand see what they) could work out.The findings of fact in this section are based onSandoval's credited testimony.C. The Meeting on November 18, 1977On November 18, 1977, between 8 and 8:30 a.m., therewas a meeting in Terminal Manager Brotherton's office atthe San Jose facility. Those present in the office were: Ter-minal Manager Brotherton, Business Agent Duncan, ShopSteward Sandoval, and Alternate Steward Rodriguez-Ber-nz.The meeting was held at the request of Sandoval, whohad asked Brotherton that morning if they could havesome time with him to discuss the change of operationsand the Berryhill case. Brotherton agreed to that request,and granted them the time. The change in operations re-fered to Respondent's opening of a new terminal in Sali-nas, California. and the fact that some employees of Re-spondent at the San Jose facility were being moved to thenew terminal at Salinas.During his direct examination by the counsel for theGeneral Counsel, Sandoval related the following accountof what was said at the meeting on November 18, 1977,with regard to Berryhill:Q. Tell us as best as you recall what was said onthis subject.A. Well, Mr. Brotherton asked me the outcome ofthe decision, and I told him that the panel had ruled inthe company's favor.He says, Well, and--And then I went further and Itold him that we, myself and Paul Duncan, had a dis-cussion with Chuck Dickman, and I let him knowwhat our discussion took place that Mr. Dickman hadsaid that he would try and secure and see what hecould do to obtain a job for Rod Berryhill in the Hay-ward terminal.At this time then, Mr. Brotherton responded that ifhe had anything to do with it, that he would preventMr. Berryhill getting a job in San Jose or in Hayward,that he would get in contact with the terminal manag-er of Hayward.Then I asked him why did-I said, Why do you feellike this against this young man?He says, Well, I just didn't like the procedure thathe took in trying to secure a job for himself.Q. Do you recall if there was anything else said onthe subject of Berryhil!'s situation?A. Well, Mr. Duncan asked him a question too,and so did Ralph Rodriguez-Berriz. I terminated ask-ing questions.During cross-examination by the attorney for Respon-dent, Sandoval omitted from his recital of the conversationthat Brotherton had inquired about the outcome ofBerryhill's grievance. However, during redirect examina-649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion by the counsel for the General Counsel, Sandoval'srecollection was refreshed by reference to his pretrial affi-davit and he testified that Brotherton had asked what hadoccurred with regard to Berryhill's grievance.The foregoing findings of fact in this section have beenbased on the credited testimony of Sandoval, after consid-ering the demeanor of the witnesses. Before acceptingSandoval's account of what took place at the meeting, Ireviewed Sandoval's pretrial affidavit, which he had givenon March 21, 1978, before John D. Meakin, an agent forRegion 32. Attached to that affidavit was a one-page hand-written statement which Sandoval had made earlier. Theaffidavit and attachment were introduced into evidence asRespondent's Exhibit 1. After reviewing the contents of theaffidavit and the attachment, I find that they support thetestimony which Sandoval gave at the hearing.Of course, I have read and considered the versions of theNovember 18, 1977 meeting which were related by theother two witnesses-Rodriguez-Berriz and Brotherton.Some support for Sandoval's version is also found in thetestimony offered by Rodriguez-Berriz. He candidly ac-knowledged that he could not relate the exact words thatwere said at the meeting, but he offered his best recollec-tion. For example, during his direct examination by thecounsel for the General Counsel, Rodriguez-Berriz indi-cated that Brotherton's initial remarks regarding Berryhillat the meeting were, "If I have anything to say about it, hewon't work for CF in San Jose or in Hayward." Similarly,the other remarks which Rodriguez-Berriz attributed toBrotherton at that meeting were substantially similar dur-ing both his direct examination and his cross-examination,but with minor variations. For example, Rodriguez-Berrizstated during direct examination that Brotherton said, "Ijust didn't like the way he went about it." During cross-examination by the attorney for Respondent, Rodriguez-Berriz gave his recollection of what Brotherton said at onepoint as follows, "I don't think he went about it the rightway, or something like that. I don't feel he went about itthe right way."With regard to Brotherton's last comment about Berry-hill at the meeting, Rodriguez-Berriz stated during cross-examination that Brotherton said "something like: I'll callsomebody in Hayward, or if I have to make a call to some-body in Hayward. I don't know who the individual was. Ican't recall his name."The fact that both Sandoval and Rodriguez-Berriz wereemployees of Respondent at the time that they testified onJuly 12, 1978, has also been considered in accordance withthe Board's decisions in Georgia Rug Mill, 131 NLRB 1304(1961); Gold Standard Enterprises, Inc., et al., 234 NLRB618, 619 (1978).The fourth person who was present at the November 18,1977, meeting was Business Agent Paul Duncan. Counselfor the General Counsel stated for the record that the rea-son Duncan did not testify at the hearing in this proceed-ing was that Duncan was on vacation at that point in time.Respondent stipulated to the fact that Duncan was on va-cation at the time of the hearing. In these circumstances, itwould not be appropriate to draw an adverse inferencebased on the fact that Duncan did not testify.By accepting the version to which Sandoval testified, itnecessarily follows that I have not accepted the differentversion related by Brotherton in his testimony. I was per-suaded by Sandoval's testimony that he was relating theaccurate version of these events. Accordingly, I havecredited Sandoval's testimony, and I have relied upon itextensively throughout this Decision. Although I have readand considered Brotherton's testimony, I found Sandoval'stestimony to be more credible and reliable, as explainedabove, and, therefore, I have based the findings of factupon Sandoval's account of these events.D. ConclusionsIn Dover Garage Section II, Inc., 237 NLRB No. 150(1978), the Board once again referred to the legal principleenunciated by the court in its opinion in Time-O-Matic,Inc. v. N.L.R.B., 264 F.2d 96, 99 (7th Cir. 1959). With re-gard to the court's decision, the Board stated:In the latter case, the court stated that "[n]o proof ofcoercive intent or effect is necessary under Section8(a)(l) of the Act, the test being 'whether the employerengaged in conduct which, it may reasonably be said,tends to interfere with the free exercise of employeerights under the Act.' " Id. at 99. We have recentlyreaffirmed this principle in Continental Chemical Com-pany, 232 NLRB 705 (1977), and American LumberSales, Inc., 229 NLRB 414 (1977), and see no reasonto question its validity here. Accordingly, we find thatQuillman's threat to terminate Zuss if he engaged inany further protests of any kind relating to the dis-patch procedure violated Section 8(a)(l) of the Act.In addition, see the Board's decision in Munro Enterpris-es, Inc., 210 NLRB 403 (1974), where the Board also citedthe foregoing principle from the court's Time-O-Maticopinion.Based on the credited testimony, I conclude thatBrotherton's remarks at the November 18, 1977, meetingconcerning Berryhill had reference to the filing of thegrievance by Berryhill. This is shown by the context inwhich the remarks were made. I further conclude thatBrotherton's remarks do not pertain to the circumventingof the hiring hall provisions of the collective-bargainingagreement. Accordingly, I conclude that Brotherton madea threat on November 18, 1977, to prevent an employeefrom obtaining employment at Respondent's San Jose andHayward terminals because the employee had filed a griev-ance against Respondent.While Sandoval and Rodriguez-Berriz were the shopsteward and alternate steward for the Union, respectively,they were also employees of Respondent when they heardBrotherton's threat.I have considered and weighed the fact that the laborrelations between Respondent and the Union concerningthe San Jose terminal had been "very good." Additionally,I have also given consideration to the fact that the remarkswere made during a meeting between Respondent's repre-sentative, Brotherton, and the Union's three representa-tives.In his brief, the attorney for Respondent set forth ananalysis of what he viewed to be the rationale of the Board650 CONSOLIDATED FREIGHTWAYSfor finding certain statements to be coercive under Section8(a)(1) of the Act. The attorney for Respondent urges:But once the union is firmly entrenched, and oncethe emnloyer is no longer dealing directly with theemployees, but is dealing with the union as a represen-tative of the employees, the rationale for the strictrules disappears and the employer, as well as theunion, should be given much more leeway in whatthey can say, especially in bargaining and grievanceresolution.Encouragement of collective bargaining and amica-ble resolution of grievances are the heart of the Act:its purposes are surely not furthered by unnecessarilymuzzling the parties to this process.Among other cases, which I have also considered, theattorney for Respondent principally cites the court's opin-ion in N.L.R.B. v. Frontier Homes Corporation, 371 F.2d974 (8th Cir. 1967). During one of the 24 bargaining ses-sions between the company and the union involvedtherein, the plant manager related a story about his formeremployer. In the Board's view, the plant manager's re-marks were violative of Section 8(a)(1) of the Act. Thecourt did not agree. The court succinctly stated the facts asto what took place as follows (371 F.2d at 976-977):At the bargaining session held December 26, 1963,Plant Manager Davidson related a story about his for-mer employer, the Ohio Match Company, and thatCompany's Lumber Division. Davidson testifiedabout this matter, as follows:...I told them how the lumber division had abackground of labor trouble, a six months' strike. Itwas quite a different contrast to what we had expe-rienced at Ohio Match where we had a mature rela-tionship and where we used to negotiate a contractin three or four days, but at Idaho, where I wasn'tworking or had any contract, I had understood thatthey had sold the Company to a competitor and theplant was shut down for a little better than 30 days,and following the shutdown, the plant was reopenedby the competitor, and it was my understandingthat they hired in employees who were less obstre-perous, was the information I had on it.This discussion was in a context, and the contextwas the desirability of Frontier at Falls City to tryto develop the same type of mature relationship wehad at Ohio Match, as opposed to some of theseother instances that had been occurring in other in-dustries in other plants, the need for us to try to gettogether and work in harmony.At the bargaining session held January 11, 1964,Davidson was heard to remark, "Gosh, if we had thisthing settled the first of the year, we wouldn't havethis trouble now."The Board majority concluded from this testimonythat the story and the remark carried the "aroma ofcoercion" and interfered with the employees' rightsunder the National Labor Relations Act in violationof § 8(aXI). They argue here that there is substantialevidence to support this conclusion. We cannot agree.The court concluded with respect to that aspect of thecase as follows (371 F.2d at 977 978): "From the innocu-ous nature of the statement, the parties involved, the num-ber of meetings, and the history of the past relations, we donot believe this story and statement had a coercive effectupon the employee representatives. Indeed, we believe the'aroma of coercion' to be so faint that it cannot alone sup-port the Board's finding of a § 8(aXI) violation."Unlike the innocuous story and statement present in theFrontier Homes case, I conclude that Brotherton made athreat of retaliatory action against an employee for filing agrievance. I further conclude that such a threat is not ex-empt from an unfair labor practice finding, because thethreat is made in the context of a meeting between Respon-dent's representatives and the Union's representatives,where two of those union representatives are also employ-ees of Respondent. Finally, I conclude that Brotherton'sremarks were not merely an expression of opinion, andthat those remarks fall outside the protection of Section8(c) of the Act. In these circumstances, I conclude thatBrotherton's threat violated Section 8(aXl) of the Act, andthat a remedial order is appropriate. Amoco Oil Company,Marketing & Transporation Division, 223 NLRB 946 (1976);Texbernr Container Corporation, 217 NLRB 58 (1975).CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By threatening, in the presence of employees, to pre-vent an employee from obtaining employment at its SanJose and Hayward, California, terminals because the em-ployee had filed a grievance against it, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. The unfair labor practices set forth above affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYSince I have found that Respondent has engaged in un-fair labor practices within the meaning of Section 8(aX I) ofthe Act, I shall recommend that Respondent be ordered tocease and desist from engaging in those unfair labor prac-tices.I shall also recommend that Respondent take certain af-firmative action in order to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to the provisions of Section 10(c) of the Act, Ihereby issue the following recommended:651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER'The Respondent, Consolidated Freightways Corporationof Delaware, San Jose, California, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Threatening, in the presence of employees, to pre-vent an employee from obtaining employment at Respon-dent's San Jose and Hayward, California, terminals be-cause the employee has filed a grievance againstRespondent.(b) In any like or related manner interfering with, re-straining or coercing its employees in the exercise of therights guaranteed to them by the Act.2. Take the following affirmative action which isdeemed necessary in order to effectuate the policies of theAct:(a) Post at its San Jose, California, facility copies of theattached notice marked "Appendix." 2 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 32, after being duly signed by Respondent's represen-In the event that no exceptions are filed, as provided by Sec. 102 46 ofthe Board's Rules and Regulations, the findings, conclusions, and recom-mended Order herein shall, as provided in Sec. 102.48 of the Board's Rulesand Regulations. be adopted by the Board and shall become its findings.conclusions, and Order. and all objections thereto shall be deemed waivedfor all purposes.2 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."tative, shall be posted by it immediately upon receiptthereof, and be maintained by Respondent for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, in the presence of our em-ployees, to prevent an employee from obtaining em-ployment at our San Jose and Hayward, California,terminals because the employee has filed a grievanceagainst us.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed to them by the National La-bor Relations Act, as amended.CONSOLIDATED FREIGHTWAYS CORPORATION OF DELA-WARE652